DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “the first control switch being operable to transition between a first position and a second position” and “the solenoid valve being selectively operable in a first mode to direct fluid from the fluid reservoir to the hydraulic actuator and in second mode to direct fluid from the hydraulic actuator to the fluid reservoir”. Claim 1 also makes clear that the motor/pump only run when the solenoid is powered on by the switch. Per Applicant’s specification, para. [0066], “Once activated, the hydraulic pump 370 may cause fluid to flow from the hydraulic reservoir 372 to the actuators 240, 260 or from the actuators 240, 260 to the hydraulic reservoir 372 (depending on the configuration of each one of the right H C-Duct solenoid valve 340 and the left H C-Duct solenoid valve 350 at a given time).” Thus, the invention only discloses the ability of the first control switch to turn on or off. However, the solenoid must be able to operate in two different modes, in addition to being turned off, in order to pump fluid into the actuator or out of the actuator. Since the switch only has two possible positions (on and off, as shown in Figure 3), there is no enablement for the ability of the switch to choose between the solenoid being off, Mode 1, AND Mode 2. Indeed, there is no enablement for the operating mode of the solenoid to ever be switched or changed by any means disclosed by Applicant. Independent claims 13 and 20 are likewise rejected, and dependent claims 2-12, 14-19 and 21-28 fail to cure the deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 8-10, and 20-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 2 recites “control logic which, upon execution by the processor, causes detecting that current is drawn in the solenoid valve” which is indefinite, because it is unclear how the control logic can cause a detection when nothing is detectable at all until a user activates the switch. The control logic alone cannot cause the current draw to be detected, because the current draw is entirely reliant on a user. Claims 9 and 20 are likewise rejected, and dependent claims 21-25 fail to cure the deficiency.
	Claim 8 recites “wherein the electrical system controller comprises a secondary power distribution assembly (SPDA)” which is indefinite in light of Applicant’s argument (Remarks, pp. 8-9) that an illustration of the SPDA is not necessary for understanding by one of ordinary skill in the art. It is unclear whether the presence of a second PDA in claim 8 implies the existence, within claim 1, of a first PDA, and furthermore whether Applicant considers some or all of claim 1 to be a PDA, or whether a first PDA has been properly recited in the first place for antecedent basis purposes (since the recitation in claim 8 of an SPDA would lack proper antecedent basis if a first PDA has not already been claimed).
	Claim 10 recites “wherein the first position is associated with an aircraft cowl open position and the second position is associated with an aircraft cowl close position” which is indefinite for two reasons. First, it is unclear how the switch can be associated with the cowl door being either open or closed given the fact that the door may be both open and closed during a single operation of the switch (e.g., the door may be closed with the switch is first closed, the open after a period of time once the actuators have fully actuated). Second, the open condition of the switch is unrelated to the position of the door, i.e., if the switch is flipped while the door is closing then the door would still be open when the switch is open. In other words, the switch may control a motion of the door in a particular direction, but not necessarily the position of the door, in accordance with Applicant’s disclosure.

Response to Arguments
Applicant's arguments filed on May 5, 2022, have been fully considered and are persuasive in part.
Applicant’s arguments (Remarks, pp. 7-9) regarding the objections to the drawings are persuasive in light of the amendments to Figure 3. The objections have been withdrawn. However, Examiner notes that a new rejection of claim 8 under §112(b) has been added in light of Applicant’s corresponding arguments that an illustration of the SPDA is unnecessary apparently because a first PDA is already shown/claimed, such that the addition of a second PDA would be well understood by a POSITA.
Applicant’s arguments (Remarks, p. 9) regarding to objection to claim 2 has been considered and are persuasive in light of the amendment to the claim. The objection has been withdrawn.
Applicant's arguments (Remarks, pp. 9-12) regarding the rejection of claims 1-28 under §112(a) have been fully considered but they are not persuasive. Applicant argues that the solenoid valves may be controlled by electric current through the solenoid allowing each solenoid valve to be switched from a first mode to a second mode by modifying the outflow. Specifically, Applicant lays out a marked up schematic of Figure 3 as amended and walks through the steps in opening and closing the cowl door. Applicant notes that to the cowl door, “an operator keeps pressing L/H-Duct switch 310 until the cowl is entirely open (ON position)”. Examiner agrees with Applicant’s understanding up to this point.
However, Applicant subsequently states that to close the cowl, “the operator keeps pressing L/H C-Duct switch 310 until the cowl is entirely closed (OFF position).” This is where Examiner disagrees. Applicant has disclosed a simple on/off switch (e.g., L/H-Duct switch 310, depicted as a simple button). In the off position, which is shown in Figure 3, no current runs through the switch, and consequently no current runs through the solenoid valve 350. In the on position, the switch is pressed, completing the circuit and allowing current to flow through the solenoid valve, which powers the pump and allows for fluid flow. However, Applicant has not disclosed any means by which the solenoid valve can change modes, whether by automatically “sensing” that the door is completely open/closed, or by some manual system. So in Applicant’s example, once an operator has pressed the switch 310 until the cowl is entirely open, any subsequent pressing of the switch 310 will keep trying to open the cowl door. Neither the switch 310 nor the solenoid 350 “know” that the cowl door is open, so as to “understand” that the solenoid valve should change modes. An example of a switch with two different operating modes, in addition to being off, would be a rocker switch commonly found on an automobile door window control. However, that is not what Applicant has disclosed in the instant invention, as clearly shown in Figure 3. Indeed, Applicant appears to have failed to explain precisely how, or why, the solenoid valve would ever change from the first mode to the second mode, and vice versa, as it relates to the electrical connection between the solenoid valve and the switch. This is critical to the claim, as the switch appears to be the only means by which the solenoid valve can be controlled. Therefore, claim 1 is not enabled as detailed in the rejection hereinabove. Independent claims 13-20 and dependent claims 2-12, 14-19, and 21-28 likewise remain rejected.
Applicant’s arguments (Remarks, p. 12) regarding to rejection of claims 13 and 20 under §112(a) have been considered and are persuasive in light of the amendment to the claims. The rejections have been withdrawn.
Applicant’s arguments (Remarks, pp. 12-13) regarding to rejection of claims 1 under §112(b) have been considered and are persuasive in light of the amendments to the drawings. The rejection has been withdrawn.
Applicant’s arguments (Remarks, pp. 13-14) regarding the rejection of claim 2 under §112(b) have been considered but are not persuasive. Applicant argues that “the electrical controller 380 is configured…to detect that that current is drawn” in the solenoid valves. Examiner agrees to such a description, and further agrees that a claim stating as such would not warrant a rejection under §112(b). However, claim 2 does not currently capture such an embodiment of the invention. Instead, claim 2 unambiguously requires “a processor and a non-transitory computer-readable medium comprising control logic which, upon execution by the processor, causes detecting that current is drawn in the solenoid valve.” Note that the claim does not require the first control switch to be actuated, nor require any current to actually be present. Instead, claim 2 requires that the processor “causes detecting” upon execution of the control logic alone, which is illogical, because it encompasses embodiments where current must be detected when there is no current in the first place (i.e., when the switch is not being operated). On the other hand, Applicant’s disclosure teaches of a system that is configured to detect that current is drawn in the solenoid valve when the circuit is completed via an operation of the first control switch. Therefore claim 2 remains rejected.
Applicant’s arguments (Remarks, p. 14) regarding to rejection of claims 7 under §112(b) have been considered and are persuasive in light of the amendment to the claims. The rejection has been withdrawn.
Applicant’s arguments (Remarks, pp. 15-16) regarding the rejection of claim 10 under §112(b) have been considered but are not persuasive. The logic of the rejection of claim 10 under §112(b) is similar to the logic of the rejection of claim 1 under §112(a), in that the switch is disclosed as having only has two settings: OFF (no current flowing to solenoid), and ON (current flowing to solenoid). Whether or not the cowl door is open, closed, opening, or closing is entirely dependent on which mode the solenoid valve is in and how long the switch has been operated for. Applicant has disclosed no means by which the switch can control the solenoid operating mode. Therefore, it is unclear to claim that the two positions of the switch are associated with the aircraft open or close positions. In a contrasting example, a typical rocker switch for a car door has one operating direction that lowers the window until it is all the way down, and another operating direction that raises the window until it is all the way up. While claim 10 would make sense in such a configuration, that configuration is not taught in the instant application. Therefore claim 10 remains rejected.
Applicant’s arguments (Remarks, pp. 16-17) regarding to rejection of claims 11 and 18-20 under §112(b) have been considered and are persuasive in light of the amendment to the claims. The rejection has been withdrawn.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647